PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           




  
In re Application of
Roth et al.
Application No. 14/525,353
Filed:   October 28, 2014
Attorney Docket Number: 
6136-US ; AD2014002777
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

On February 4, 2021, a final Office action was mailed setting a shortened statutory period for reply of three months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  On August 3, 2021, a “Notice of Appeal from the Examiner to the Patent Trial and Appeal Board” and fee responsive to the non-final Office action was filed, along with a request for an extension of time within the third month.  On February 17, 2022, a Notice of Abandonment was mailed indicating that the application was abandoned because of “[a]pplicant’s failure to timely file a proper reply to the Office letter mailed on 21 April 2021.”1

It is noted that the Technology Center held the subject application abandoned; therefore, it is appropriate for the Office of Petitions to consider whether the holding of abandonment was properly imposed.  A review of the application file history reveals that the application was improperly held abandoned as a proper and timely paper, in the form of a Request for Continued Examination (RCE) under 37 CFR 1.114 and fee, was filed on March 2, 2022, after the filing of the Notice of Appeal was filed on August 3, 2021.  The RCE was accompanied by a request for extension of time within the fifth month. Pursuant to 37 CFR 1.136(a)(1), the time period for filing an Appeal Brief, or other appropriate paper, after the filing of a Notice of Appeal is extendable five additional months as the time period is not set by statute and does not fall under of the exceptions provided in 37 CFR 1.136(a)(1).2  

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.

The application file is being directed to Technology Center, Group Art Unit 2684 for further processing in view of the Request for Continued Examination under 37 CFR 1.114, fee, and request for an extension of time within the fifth month filed on March 2, 2022.
 
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-2600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        





















    
        
            
    

    
        1 It is noted that the paper mailed on April 21, 2021, was an “Advisory Action Before the Filing of an Appeal Brief” that did not set a new period for response and only informed applicant that the reply filed on April 6, 2021, failed to place the application in condition for allowance. The period for reply continued to run from the February 4,2021, date of mailing of the final Office action. 
        
        2 Section 1205.01 of the Manual of Patent Examining Procedure (MPEP) provides, in pertinent part, that:
        
        37 CFR 41.37(a) does not permit the brief to be filed within the time allowed for reply to the action from which the appeal was taken even if such time is later. Once appellant timely files a notice of appeal in compliance with 37 CFR 41.31, the time period for reply set forth in the last Office action is tolled and is no longer relevant for the time period for filing an appeal brief. For example, if appellant filed a notice of appeal within one month from the mailing of a final Office action which sets forth a 3-month shortened statutory period for reply, and then the appellant filed an appeal brief after 2 months from the filing date of the notice of appeal, a petition for an extension of time for one month would be required, even if the brief was filed but within three (3) months from the mailing of the final action. Similarly, if the appellant files a request for continued examination (RCE) under 37 CFR 1.114, instead of an appeal brief, after two (2) months from the filing date of the notice of appeal a petition for an extension of time would be required, even if the RCE was filed within three (3) months from the mailing of the final action.